DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,10-11,13,14,16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Reirdan(US 9,800,540).
Claim 1: O’Reirdan disclose an unauthorized state detector to detect an unauthorized state occurring from communication using an unauthorized host vehicle communication device out of the plurality of host vehicle communication devices in (col.4,lines 61-67; col.5,lines 1-22 ). O’Reirdan disclose a communication controller to execute control for transmitting host vehicle unauthorized state information related to the unauthorized state by using at least one normal host vehicle communication device out of the plurality of host vehicle communication devices excluding the unauthorized host vehicle communication device when the unauthorized state is detected in (col.5,lines 9-26).

	Claim 3: O’Reirdan disclose at least one normal host vehicle communication device includes a plurality of normal host vehicle communication devices, the communication controller executes control for transmitting the host vehicle unauthorized state information by using all of the normal host vehicle communication devices available for transmission of the host vehicle unauthorized state information in (col.5,lines 13-26).
	Claim 4: O’Reirdan disclose host vehicle unauthorized state information indicates an unauthorized communication path and the unauthotized host vehicle communication device used for communication which is a cause of the unauthorized state in (col.5,lines 16-22).
	Claim 5: O’Reirdan disclose unauthorized state is a state in which one of the plurality of host vehicle communication devices, the communication controller or an information device of the vehicle is infected with malware in (col.5,lines 14-15;col.9,lines 54-55).
	Claim 6: O’Reirdan disclose the unauthorized state is state in which one of the plurality of host vehicle communication devices, the communication controller, or an information device of the vehicle has received an unauthorized access in (col.5,lines 9-26).
	Claim 7: O’Reirdan disclose communication controller prohibits communication using the unauthorized host vehicle communication device when the unauthorized state is detected in (col.5,lines 19-26).

	Claim 10: O’Reirdan disclose a warning controller to execute at least one of control for causing a display device to display a warning image indicating that the unauthorized state has occurred and control for causing an audio output device to output warning sound indicating that the unauthorized state has occurred in (col.8,lines 39-49).
	Claim 11: O’Reirdan disclose in a case where the unauthorized state has occurred in another vehicle, the communication controller blocks communication between each of the plurality of host vehicle communication devices and an authorized other vehicle communication device used for communication which is cause of the unauthorized state in the other vehicle in (fig.1,2;col.4,lines 61-67).
Claim 13: O’Reirdan disclose an unauthorized state detector to detect an unauthorized state occurring from communication using an unauthorized host vehicle communication device out of the plurality of host vehicle communication devices in (col.4,lines 61-67; col.5,lines 1-22 ). O’Reirdan disclose a communication controller to execute control for transmitting host vehicle unauthorized state information related to the unauthorized state by using at least one normal host vehicle communication device out of the plurality of host vehicle communication devices excluding the unauthorized host vehicle communication device when the unauthorized state is detected in (col.5,lines 9-26).
Claim 14: O’Reirdan disclose a server device to transmit a security patch file against the unauthorized state to the vehicle when receiving the host vehicle unauthorized state information in (col.5,lines 14-15).
Claim 16: O’Reirdan disclose server device transmit the patch file to the vehicle and another vehicle in (col.5,lines 14-15,27-29).
.
Allowable Subject Matter
Claims 9,12,15,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HOSUK SONG/Primary Examiner, Art Unit 2435